United States Court of Appeals
                     For the First Circuit

No. 01-1969

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       MICHAEL HORNBECKER,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this Court issued on January 9, 2003 is
amended as follows:

     Page 9, line 24: Replace "See pages 7-8, above." with "See
page 8, above."

     Page 10, line 6: Replace "suppression remedy is" with
"suppression is".

     Page 12, line 7: Replace "See p. 7, above." with "See page
8, above."

     Page 13, Footnote 3, line 12: Replace "See p. 4, above."
with "See pgs. 4-5, above."